[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
It is a close question whether a motion to dismiss on the ground of a prior action pending must be filed within 30 days of filing an appearance as required by Practice Book § 10-30. However, this issue does not have be to decided because the defendant Gennaro Tevolini's motion (#105) is denied because the prior action pending doctrine is not applicable to this case in any event.
This defendant brought a divorce action against his wife, Pamela, the plaintiff in this action. In that action, this defendant seeks "an equitable division of the parties' real and personal property." In this present action, the defendant wife, as plaintiff, has sued not only her husband, but two other defendants, and seeks a money judgement and an accounting, all in connection with a real estate venture involving property on Skunk Lane in Westport. Thus, these two actions are not "virtually alike." Halpern v. Board of Education, 196 Conn. 647, 653,495 A.2d 264 (1985). They involve different parties, different causes of action and different relief.
Therefore, the motion is dismiss is denied,
Dated at Stamford, Connecticut, this 2nd day of July, 1999.
William B. Lewis, Judge